DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office action is in response to communications received on July 09, 2020. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on July 09, 2020 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on July 09, 2020 has been accepted.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott McCollister (Reg. No. 33,961) on 09 March 2022.
The application has been amended as follows:

Specification:
Please replace page 17 lines 2-8 of the specification as filed as follows:
	
FIG. 4 is a schematic diagram of a privacy transaction processing apparatus 400 according to Embodiment 4 of the present disclosure. The apparatus may be configured in blockchain nodes, and execute the privacy transaction processing method according to any embodiment of the present disclosure and has corresponding function modules and beneficial effects of the execution method. As illustrated in FIG. 4, the privacy transaction processing apparatus includes: a business transaction request obtaining module 410, a privacy key obtaining module 420, a business transaction request executing module 430, and a storing module 440.

Listing of Claims:

(Currently Amended) A non-transitory computer-readable storage medium storing computer instructions, wherein when the computer instructions are executed, [[the]] a computer is caused to implement a privacy transaction processing method, the method is executable by blockchain nodes and comprises:
		obtaining a business transaction request to be executed;
		if the business transaction request is a privacy business transaction request, obtaining a corresponding privacy key, wherein the privacy key is an 
		decrypting and executing the privacy business transaction request according to the privacy key to generate privacy business transaction data, wherein the privacy business transaction data comprises at least associated information of privacy content data and the privacy business transaction request; and
storing the privacy business transaction data in a blockchain, and storing the privacy content data locally.

Allowable Subject Matter
6.    Independent claims 1, 14 and 20 are allowed. Dependent claims 2-13 and 15-19 are allowed based on their dependency.

7.    The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, “decrypting and executing the privacy business transaction request according to the privacy key to generate privacy business transaction data, wherein the privacy business transaction data comprises at least associated information of privacy content data and the privacy business transaction request; and storing the privacy business transaction data in a blockchain, and storing the privacy content data locally.”


i)	Ben-Ari (U.S. Pub. No. 2018/0343114) which discloses receiving a key and transaction, decrypting private data in the transaction, and storing the decrypted private data in local cache (see Fig. 4 of Ben-Ari).
ii)	Agrawal et al. (U.S. Pub. No. 2019/0164153 and hereinafter referred to as Agrawal) which discloses storing ciphertext in a smart contract for confidentiality (see Fig. 3 of Agrawal).

While the prior art was found to generally disclose privatizing smart contract data and storing private data locally, the prior art was not found to disclose the particular combination of limitations as claimed. Therefore, claim 1 is considered to recite allowable subject matter. Claims 14 and 20 are considered to recite allowable subject matter for similar reasons to claim 1.

11.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

12.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kosba et al. (“Hawk: The Blockchain Model of Cryptography and Privacy-Preserving Smart Contracts”) – cited for teaching privacy-preserving smart contracts – Abstract
Song et al. (U.S. Pub. No. 2019/0279206) – cited for teaching decrypting and executing a smart contract transaction – paragraph [0061]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THADDEUS J PLECHA/Examiner, Art Unit 2438